Name: Commission Directive 82/232/EEC of 25 March 1982 adapting to technical progress for the fourth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: nan
 Date Published: 1982-04-21

 Avis juridique important|31982L0232Commission Directive 82/232/EEC of 25 March 1982 adapting to technical progress for the fourth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 106 , 21/04/1982 P. 0018 - 0019 Finnish special edition: Chapter 13 Volume 12 P. 0003 Spanish special edition: Chapter 13 Volume 12 P. 0116 Swedish special edition: Chapter 13 Volume 12 P. 0003 Portuguese special edition Chapter 13 Volume 12 P. 0116 *****COMMISSION DIRECTIVE of 25 March 1982 adapting to technical progress for the fourth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (82/232/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Directive 79/831/EEC (2), and in particular Articles 19, 20 and 21 thereof, Whereas Denmark has requested a change in the labelling for solutions of hydrazine and notified the Commission accordingly under Article 23 of Directive 67/548/EEC; Whereas the Committee on the Adaptation to Technical Progress, in view of existing available data is of the opinion that some changes in classification and labelling are justified; Whereas the said Committee recognizes that further carcinogenicity studies are currently in progress and that, accordingly, further review of the measures may be required upon completion of those studies; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I (list of dangerous substances) to Directive 67/548/EEC is hereby amended as follows: No 007-008-01-0: The designation and classification of the substance are replaced by the following: 1.2.3 // // // // CAS No // // No // // // // // // Nota B // // H2N - NH2 5 % µ conc µ 64 % // Hydrazinoploesning . . . % Hydrazinloesung . . . % DiÃ ¡lyma ydrazÃ ­nis . . . % Hydrazine solution . . . % Hydrazine en solution . . . % Idrazina soluzione . . . % Hydrazine oplossing . . . % C R: 24/25-34-40 S: 36/37/39 Article 2 Not later than 31 December 1982 Member States shall adopt and publish the provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. They shall apply such provisions with effect from 1 July 1983. Article 3 This Directive is addressed to the Member States. Done at Brussels, 25 March 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No 196, 16. 8. 1967, p. 1. (2) OJ No L 259, 15. 10. 1979, p. 10.